United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                ________________

                                   No. 01-1701
                                ________________

Sandra L. Marxkors,                       *
                                          *
             Appellant,                   *
                                          *      Appeal from the United States
      v.                                  *      District Court for the
                                          *      Eastern District of Missouri.
GTE Wireless, Inc.,                       *
                                          *      [UNPUBLISHED]
             Appellee.                    *

                                ________________

                                Submitted: September 10, 2001
                                    Filed: October 4, 2001
                                ________________

Before MCMILLIAN, BEAM, and HANSEN, Circuit Judges.
                         ________________

PER CURIAM.

      Sandra Marxkors appeals the district court's1 dismissal of her action under the
Age Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621 and 623(a)(1)
(1994), against her former employer, GTE Wireless, Inc. (GTE). Marxkors filed this
action after she lost her position when GTE eliminated and reorganized part of its




      1
         The Honorable Carol E. Jackson, United States District Judge for Eastern
District of Missouri.
workforce in its St. Louis, Missouri, office. Having conducted de novo review, Britton
v. City of Poplar Bluff, Mo., 244 F.3d 994, 996 (8th Cir. 2001), we affirm.

       Marxkors presented no direct evidence of age discrimination. Therefore, the
district court employed the burden-shifting analysis of McDonnell Douglas Corp. v.
Green, 411 U.S. 792 (1973), and St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502 (1993).
The district court assumed for the purposes of summary judgment that Marxkors had
established her prima facie case, but it concluded that GTE had articulated a legitimate,
nondiscriminatory reason for the adverse employment action. See McDonnell Douglas,
411 U.S. at 802. Marxkors did not dispute that her attendance and punctuality were
poor, that she had made personal calls in violation of company policy, that her
performance was unsatisfactory, or that the two younger employees retained after the
reorganization each had performance evaluations superior to hers. Marxkors failed to
present any evidence that these reasons for not retaining her after the reorganization
were pretextual. See id. at 804; Ryther v. KARE 11, 108 F.3d 832, 838 (8th Cir.) (en
banc) ("Obviously, in all age discrimination cases, the plaintiff must produce sufficient
evidence of the elements of the prima facie case and where necessary, adduce sufficient
proof of pretext to meet the traditional tests of summary judgment. . . ."), cert. denied,
521 U.S. 1119 (1997). Accordingly, we affirm the judgment of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            2